1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 11,729,989) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on applicant’s amendment, filed on 8/12/2022, see page 2 through 8 of the remarks, also telephone interview on August 26, 2022, with respect to cancellation of claims 1, 20, 21, and amended claims 2, 9, 10, 14, 16, 18 and 19, have been fully considered and are persuasive, upon further consideration the rejection of 102(a)(2), for claims 2-19, are hereby withdrawn.    
             The claims 2-19 now renumbered as 1-18 are allowed.  

                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Seth M. Cannon, Reg No. 59,636), on August 26, 2022, without traverse.

           The amended claims 2, 9, 10, 14, 16, 18 and 19 as follows: 
          Cancel claims 1, 20 and 21.
           Claim 1. (Canceled)
           Claim 2. (Currently Amended) A system for guiding navigation of a tool in a lung of a patient, comprising:
           an electromagnetic (EM) field generator configured to generate an electromagnetic field;
           a tool including an EM sensor;
           a display;
           a processor; and
           a memory having stored thereon instructions, wherein when the instructions are executed by the processor, the processor:
           determines a location of the tool based on the electromagnetic field sensed by the EM sensor;
           receives a navigation plan including at least one planned pathway to at least one target in the lung of the patient;
           presents, on the display, a three-dimensional (3D) lung map view of a 3D model of the  of the patient showing the at least one planned pathway, the at least one target, the tool, and a line of sight indicator from the tool;
           adjusts the 3D lung map view of the 3D model on the display as the tool is navigated through an airway of the lung of the patient; and
           removes at least a part of an object forming part of the 3D model from the 3D lung map view.
           Claim 9. (Currently Amended) The system of claim 2, wherein, when the instructions are executed by the processor, the processor further determines that the object is outside a region of interest, the object obstructs the tool, the object obstructs the target, or the object is not relevant to a position or state of the tool, and
           wherein the removing the at least the part of the object is performed in response to determining that the object is outside [[a]]the region of interest, the object obstructs the tool, the object obstructs the target, or [[that]] the object is not relevant to a position or state of the tool.
           Claim 10. (Currently Amended) A system comprising:
           an electromagnetic (EM) field generator configured to generate an electromagnetic field; 
           [[and]]
           a tool including an EM sensor;
           a display;
           a processor; and
           a memory having stored thereon instructions, wherein when the instructions are executed by the processor, the processor:
           determines a location of the tool based on the electromagnetic field sensed by the EM sensor;
           receives a navigation plan including at least one planned pathway to at least one target in a  of a patient;
           presents, on the display, a 3D lung map view of a 3D model of the  of the patient showing the at least one planned pathway, the at least one target, the tool, and a line of sight indicator from the tool; 
           updates the location of the tool on the display based on the location of the tool determined based on the electromagnetic field sensed by the EM sensor; and
           adjusts the 3D lung map view of the 3D model on the display based on at least one of the location of the tool updated on the display or the location of the tool determined based on the electromagnetic field sensed by the EM sensor.
           Claim 14. (Currently Amended) A system for guiding navigation of a tool in a lung of a patient, the system comprising:
           an electromagnetic (EM) field generator in operative communication with an EM sensor associated with a tool;
           a display;
           a processor; and
           a memory, in which instructions and computer tomography (CT) image data are stored, wherein the instructions, when executed by the processor, cause the processor to:
           generate a three-dimensional (3D) model of the lung of the patient based on the CT image data;
           receive EM location information from the EM sensor;
           determine a location of the tool based on the EM location information;
           present, on the display, a view of the 3D model, at least one planned pathway, at least one target, and a representation of the tool at the location of the tool; [[and]]
           adjust the view on the display as the tool is navigated through an airway of the lung of the patient; 
           change the view to show alignment of the representation of the tool with the at least one target; and
           show an indicator extending from a tip of the representation of the tool and intersecting with the at least one target.
           Claim 16. (Currently Amended) The system according to claim [[14]]15, wherein zooming in on the 3D model includes zooming in on a portion of  of the lung of the patient.
           Claim 18. (Currently Amended) The system according to claim 14, wherein the instructions, when executed by the processor, further cause the processor to rotate the view to improve a 3D perception of the location of the tool in relation to the 3D model.
           Claim 19. (Currently Amended) The system according to claim 18, wherein the instructions, when executed by the processor, further cause the processor to change the view to show an area ahead of the representation of the tool.
           Claims 20-21. (Canceled)

                                                    REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the treatment of patients with lung diseases and, 
more particularly, to devices, systems, and methods for implementing a dynamic 3D lung map view for tool navigation inside a patient's lungs.
           Claims 2-13 were allowed in the previous action. Based on applicant’s amendment, with respect to claim 14, the closest prior art of record (Holsing and Seibel), Holsing reference is directed to a medical device and particularly to an apparatus and methods associated with a range of image guided medical procedures, but neither Holsing nor Seibel teach or suggest, among other things, “determine a location of the tool based on the EM location information; present, on the display, a view of the 3D model, at least one planned pathway, at least one target, and a representation of the tool at the location of the tool; “adjust the view on the display” as the tool is navigated through an airway of the lung of the patient; “change the view” to show alignment of the representation of the tool with the at least one target; and show an indicator extending from a tip of the representation of the tool and intersecting with the at least one target”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Holsing and Seibel) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
May 4, 2022